DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
Status of Claims
Claims 1, 9, and 17are currently amended. 
Claim 3-5, 7, 10-13, 15, 19-21, and 23 were previously presented. 
Claims 2, 6, 8, 14, 16, 18, 22, and 24 are originals. 
Claims 1-24 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 14-16 “Applicant has amended claim 1 to more clearly recite a method that: (1) is tied to a particular machine or apparatus, or (2) transforms a particular article into a different state or thing. Support for the amendments may be found throughout the specification. See, e.g., Specification, page 5, line 20, - page 10, line 9; 
The examiner respectfully disagrees.
The steps as recited in claim 1, determining an agent available for assignment to any of a plurality of tasks; calculating an expected outcome value for the task assignment system for each of a plurality of tasks based on the agent; calculating an expected loss of value for the task assignment system in the event of an abandoned task based on a combination of risk of abandonment and the expected outcome value for the task assignment system for each of a plurality of tasks assigned to the agent; assigning, by at least one task assignment module communicatively coupled to and configured to perform task assignment operations in the task assignment system, a task of the plurality of tasks to the agent based upon instructions from the task assignment strategy module; and establishing a connection between the task and the agent based upon the assignment using the task assignment strategy. 
Except for the additional elements identified by the Examiner, “task assignment system”, “by at least one task assignment strategy module communicatively coupled to at least one switch and configured to perform behavioral pairing operations in the task assignment system”, “wherein the risk of abandonment and the expected outcome value for the task assignment system for each of the plurality of tasks is provided by at least one historical task module that is communicatively coupled to the at least one task assignment strategy module in the task assignment system”, “at least one task assignment module communicatively coupled to and configured to perform task assignment operations in the task assignment system”, “establishing, 
As discussed previously in the office action dated 10/09/2019, the Examiner does not agree with applicant that the claims are transforming a particular article into a different state or thing. The components of the claimed task assignment system are not novel as it is proven by the cited references by the Examiner, namely the reference Shaffer. 
An example of Effecting a transformation or reduction of a particular article to a different state or thing:
Tilghman v. Proctor provides an example of effecting a transformation of a particular article to a different state or thing. In that case, the claim was directed to a process of subjecting a mixture of fat and water to a high degree of heat and included additional parameters relating to the level of heat, the quantities of fat and water, and the strength of the mixing vessel. The claimed process, which used the natural principle that the elements of neutral fat require that they be severally united with an atomic equivalent of water in order to separate and become free, resulted in the transformation of the fatty bodies into fat acids and glycerine. It is noted that the mere manipulation or reorganization of data does not satisfy the transformation prong. See Cybersource Corp. v. Retail Decisions, Inc.
Based on the above discussion, the present claims recite an abstract idea by falling within the Organizing Human Activities grouping.
The claims are using the additional elements which are known in the art as the 103 rejection suggests to apply the abstract idea. The claims do not provide an inventive concept but 
2) Regarding applicant’s arguments on pages 16-18 “The Examiner further asserts that claim 1 is directed to an abstract idea of routing tasks to agents in a call center involving conventional computer functions that fall within a "Certain Method of Organizing Human Activities grouping, and specifically, advertising, marketing, or sales activities or behaviors, and business relations." Office Action, page 15. The Examiner goes on to assert that claim 1 simply recites generic computer components for implementing abstract ideas. Office Action, pages 15-17. Applicant respectfully disagrees. First, it appears that the Examiner has not fully considered the specific claim limitations, particularly with respect to the newly recited clarifying features, which recite a practical application of the claimed method in terms of at least one task assignment strategy module, at least one historical task module, at least one task assignment module, and at least one switch, particularly in view of the 2019 Revised Guidance. Second, claim 1 actually recites a method for behavioral pairing in a task assignment system comprising the following steps, which set forth a solution (i.e., a practical application) that is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks…Additionally, like the claims in Enfish, claim 1 is directed to an improvement in computer capabilities, namely, an improvement in the way computer processors operate to efficiently and optimally pair and connect tasks with agents in a computer-based task assignment system. See, e.g., Specification, page 12, line 17 - page 14, line 15; Figure 3; see also, Memorandum to the Patent Examining Corps of May 19, 2016 ("The fact that a claim is directed to an improvement in computer-related technology can demonstrate that the claim does not recite a concept similar to previously identified abstract ideas"). 
Even if it could be reasonably argued that claim 1 is directed to an abstract idea, which it 
The examiner respectfully disagrees.
Enfish claim 1 is distinguished from the instant claim 1 simply because in Enfish, the Court found the claims to be 101 eligible because the claims claimed a specific asserted improvement in computer capabilities (i.e, the self-referential table for computer database). To make their determination of whether the claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. The court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. On the other hand, here, the current claims are not directed to improving a computer or technological process.
 For the above reason, the Examiner asserts that the claims are not integrated in a practical application.
In conclusion, the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
Specifically, arguments “calculating ... an expected outcome value for the task assignment system for each of a plurality of tasks based on the agent, wherein a different agent would have resulted in calculating a different expected outcome for each of the plurality of tasks; calculating ... an expected loss of value for the task assignment system in the event of an abandoned task based on a combination of risk of abandonment and the expected outcome value for the task assignment system for each of a plurality of tasks assigned to the agent, wherein the risk of abandonment and the expected outcome value for the task assignment system for each of the plurality of tasks is provided by at least one historical task module that is communicatively coupled to the at least one task assignment strategy module in the task assignment system; assigning a task of the plurality of tasks to the agent based upon instructions from the task assignment strategy module, wherein the instructions are generated by the task assignment strategy module using a task assignment strategy based on the agent and based on the expected loss of value for the task assignment system in the event of an abandoned task based on the combination of risk of abandonment and the expected outcome value for the task assignment system for the task; and establishing a connection between the task and the agent based upon the 
The examiner found the limitations in the independent claims “calculating, by at least one task assignment strategy module an expected loss of value for the task assignment system in the event of an abandoned task based on a combination of risk of abandonment and the expected outcome value for the task assignment system for each of a plurality of tasks assigned to the agent” novel and not anticipated by any of the cited prior arts references.
In conclusion, the Examiner withdraws the rejections of the pending claims under 35 USC § 103 in present office action. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-

This application includes one or more claim limitations (claims 1, 3, 9, 11, 17, and 19) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “task assignment strategy module” and “historical task module”. 
Regarding claims 1, 3, 9, 11, 17, and 19, the use of “task assignment strategy module” and “historical task module” in the claims are considered to be supported by sufficient structures in the specification to perform the function. 
Pages 5-6 define the “task assignment strategy module” and “historical task module” as “As used herein, the term "module" may be understood to refer to computing software, firmware, hardware, and/or various combinations thereof. Modules, however, are not to be interpreted as software which is not implemented on hardware, firmware, or recorded on a non-transitory processor readable recordable storage medium (i.e., modules are not software per se). It is noted that the modules are exemplary. The modules may be combined, integrated, separated, and/or duplicated to support various applications. Also, a function described herein as being performed at a particular module may be performed at one or more other modules and/or by one or more other devices instead of or in addition to the function performed at the particular module. Further, the modules may be implemented across multiple devices and/or other components local or remote to one1 another. Additionally, the modules may be moved from one device and added to another device, and/or may be included in both devices” which is considered sufficient 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1--24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-24 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of routing tasks to agents in a call center based on risk of abandonment and expected outcome value (expected loss). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, are elements 
Step 2A Prong One. claims 1, 9, and similarly claim 17, recite  A method for behavioral pairing comprising: determining an agent available for assignment to any of a plurality of tasks; calculating an expected outcome value for the task assignment system for each of a plurality of tasks based on the agent, wherein a different agent would have resulted in calculating a different expected outcome for each of the plurality of tasks; calculating an expected loss of value for the task assignment system in the event of an abandoned task based on a combination of risk of abandonment and the expected outcome value for the task assignment system for each of a plurality of tasks assigned to the agent; assigning a task of the plurality of tasks to the agent, wherein the instructions are generated based on the agent and based on the expected loss of value for the task assignment system in the event of an abandoned task based on the combination of risk of abandonment and the expected outcome value for the task assignment system for the task. These limitations fall within the Certain Method of Organizing Human Activities grouping, and specifically, advertising, marketing or sales activities or behaviors, and business relations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two. The claims recite “task assignment system”, “by at least one task assignment strategy module communicatively coupled to at least one switch and configured to perform behavioral pairing operations in the task assignment system”, “wherein the risk of abandonment and the expected outcome value for the task assignment system for each of the plurality of tasks is provided by at least one historical task module that is communicatively coupled to the at least one task assignment strategy module in the task assignment system”, “at least one task assignment module communicatively coupled to and configured to perform task assignment operations in the task assignment system”, “establishing, in the at least one switch 
In addition, performing the Step 2B analysis while continuing to refer to claims 1, 9, and 17, the additional elements including “task assignment system”, “by at least one task assignment strategy module communicatively coupled to at least one switch and configured to perform behavioral pairing operations in the task assignment system”, “wherein the risk of abandonment and the expected outcome value for the task assignment system for each of the plurality of tasks Figure 1, and pages 5-6 of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.  Looking at the limitations 
Claims 2-8, 10-16, and 18-24 when analyzed as a whole, are not sufficient to transform the abstract idea into a patent eligible invention because these claims merely provide additional instructions to narrow the implementation of the abstract idea. In addition, and according to the specification page six, there is nothing special or technical about the switch or the switching operation specifically the specification language “switching components or other Internet-, cloud-, or network-based hardware or software solutions.”  Further, regarding the elements in the dependent claims “contact center system” as in claim 2, 10, and 18 are used to apply the abstract idea and is not significantly more than the abstract idea. 
Claims 1-24 are therefore not drawn to eligible subject matter as they are directed to abstract idea without significantly more.
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Chishti; Zia (US 9300802 B1) it discloses techniques for behavioral pairing in a contact center system, Gammon; Wu; Wai et al. (US 7372952 B1) it discloses analyzing at least two characteristics for each of at least a portion of a plurality of communications, selected from the group comprising artificial neural network parameters, stochastic parameters, cost parameters, and utility parameters, and determining in dependence thereon an optimum routing of the plurality of communications, based on the at least two characteristics for each of the at least a portion of the communications, Skovira, Joseph F. (US 20040015973 A1) it discloses resource reservation for large scale job scheduling, Konig; Yochai 
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.


Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623